Citation Nr: 1424948	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  11-18 432	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Whether there was clear and unmistakable (CUE) in a July 1982 rating decision which denied entitlement to service connection for Hodgkin's disease.


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel



INTRODUCTION

The Veteran had active service from January 1968 to December 1971, including service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied entitlement to an effective date earlier than January 14, 1994, for the grant of service connection for Hodgkin's disease with splenectomy and liver function test abnormalities, based on a finding of CUE in a July 1982 rating decision.   

By way of history, the Board notes that in May 1982, the Veteran first filed a claim for service connection for Hodgkin's disease and its residuals due to exposure to herbicides.  By July 1982 rating decision, the RO denied service connection for Hodgkin's disease, to include as due to exposure to herbicides (Agent Orange).  By letter dated in August 1982, the Veteran was notified of this decision, but he did not appeal.  Next, in January 1994, he filed a claim to reopen his claim for service connection for Hodgkin's disease due to Agent Orange exposure.  By November 1994 rating decision, the RO granted service connection for Hodgkin's disease with splenectomy and liver function test abnormalities, and assigned a 30 percent rating, effective from February 3, 1994.  Although the Veteran filed a timely notice of disagreement, he did not perfect an appeal of the issue.  By June 2000 rating decision, the RO, after conducting a claims file review pursuant to the Nehmer line of cases, assigned an effective date of January 14, 1994 (date of the Veteran's claim to reopen), for the grant of service connection for Hodgkin's disease.  

Thereafter, in March 2002, the Veteran submitted a letter in which he essentially requested an earlier effective date for the grant of service connection for Hodgkin's disease.  In response, by February 2004 rating decision, the RO denied the Veteran's claim of entitlement to an effective date earlier than January 14, 1994, for the grant of service connection for Hodgkin's disease.  The RO indicated that this rating decision originated from the Veteran's "notice of disagreement received in March 2002 regarding one or more of the RO's earlier decisions".  The Veteran appealed the February 2004 RO rating decision, a statement of the case was issued, and he perfected the appeal by filing a VA Form 9.  

In December 2006, the Board issued a decision (that has since been vacated by the Court of Appeals for Veterans Claims (Court)), denying the Veteran's claim of entitlement to an effective date earlier than January 14, 1994, for the grant of service connection for Hodgkin's disease.  The Board noted, in the December 2006 decision, that although the RO continued to deny the "claim" for an earlier effective date on the merits, the Veteran missed the opportunity to appeal the denial when he did not perfect his appeal of the November 1994 rating decision.  The Board also noted that absent a claim that the November 1994 decision was clearly and unmistakably erroneous, the merits of the claim should not be reached, but that in light of the RO's approach in this case, and the fact that the issue and the application of the Nehmer decisions had not been addressed by the Board, the appeal would be addressed as it was certified by the RO.  The Veteran appealed the Board's decision to the Court.  In a Memorandum Decision, dated in September 2008, the Court found that the Board had improperly entertained the Veteran's freestanding challenge to a final RO determination, vacated the Board's December 2006 decision, and dismissed the appeal.  Thereafter, in February 2010, the Veteran filed a claim for an effective date earlier than January 14, 1994, for the grant of service connection for Hodgkin's disease, based on CUE in the July 1982 rating decision.  As noted above, in August 2010, the RO issued a rating decision, denying an effective date earlier than January 14, 1994, for the grant of service connection for Hodgkin's disease, with splenectomy and liver function test abnormalities, based on a finding of CUE.  That issue is now before the Board on appeal.  

The Board also notes that the Veteran died in September 2012.  For claimants who died on or after October 10, 2008, (as is the case here), the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151  (2008) created a new 38 U.S.C.A. § 5121A, which permits an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  In this case, the record reflects that after the Veteran's death, his wife (now the appellant in this case) submitted a request for substitution, and the RO subsequently approved her application for substitution.  Thus, the Board recognizes the substitution of the Veteran's surviving spouse as the appellant in this case.


FINDINGS OF FACT

1. By July 1982 rating decision, the RO denied entitlement to service connection for Hodgkin's disease.  The July 1982 RO rating decision was consistent with and was reasonably supported by the evidence then of record, as well as existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome.

2. By letter dated in August 1982, the Veteran was notified of the RO's rating decision, along with his appellate rights thereto, but he did not appeal this decision and it became final. 

3. VA recognized Hodgkin's disease as a disease associated with exposure to Agent Orange during service in Vietnam, effective February 3, 1994. By November 1994 rating decision, the RO granted service connection for Hodgkin's disease, and assigned a 30 percent rating, effective from February 3, 1994.  By June 2000 rating decision, the RO assigned an effective date of January 14, 1994 for the grant of service connection for Hodgkin's disease. No appeal was perfected from this decision and it became final.




CONCLUSIONS OF LAW

1. The RO's decision of July 1982, which denied entitlement to service connection for Hodgkin's disease, did not involve CUE.  38 U.S.C.A. §§ 5112 , 7104 (West 2002); 38 C.F.R. § 3.105(a)  (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Court has directed that the Veterans Claims Assistance Act of 2000 (VCAA) does not apply to claims of CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001).  Further, regarding the matter of an earlier effective date on any basis other than CUE, as discussed below, the facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to finality of RO decisions and assignment of effective dates.  The VCAA is therefore inapplicable and need not be considered with regard to the claim for an earlier effective date for the grant of service connection for Hodgkin's disease.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004.

II. Analysis

The Veteran is claiming that he is entitled to an effective date retroactive to the date (May 1982) that he first filed a claim for service connection of Hodgkin's disease and its residuals due to exposure to herbicides.  The Veteran claims that an effective date earlier than January 14, 1994, for the grant of service connection for Hodgkin's disease, is warranted based on CUE in the July 1982 rating decision, and has argued three reasons in support of his claim.  

First, he contends that in the July 1982 rating decision the RO failed to consider all known and available medical records, claiming that because in a letter dated in August 1982, VA advised him that the "best evidence to submit would be statements from physicians who have treated you since your discharge from service", this showed that in the July 1982 rating decision the RO did not consider the statements from physicians at the Memphis VA Hospital dated in March and April 1982 regarding the probability of the Veteran's Hodgkin's disease being due to Agent Orange exposure.  

Second, he argues that the August 1982 letter did not comply with VA regulations and statutes in effect at that time because it did not notify him of his procedural and appellate rights because he was not notified he had the right to initiate an appeal to the Board by filing a notice of disagreement within one year.  While the Veteran acknowledges the notation of "Enclosure VA Form 1-4107" at the end of the August 1982 letter, he argues that there was no explanation of this form in the letter, that the form was not initially included in the record on appeal (ROA), and that it was unlikely that the form was included with the August 1982 letter because the form was revised in June 1982 and that according to Veterans Service Officers and the RO, forms revised/published in 1982 took greater than 60 days to be available for enclosure in letters to veterans.  Third, and finally, related to his second allegation, the Veteran claimed that VA failed to notify him that if the July 1982 rating decision was not appealed within one year, that the decision would become final.  

As a threshold matter, the Board finds that the arguments advanced by the Veteran allege CUE with the requisite specificity.  See Simmons v. Principi, 17 Vet. App. 104 (2003).  The Board will therefore adjudicate the merits of his motion.

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  A claim of CUE is a form of collateral attack on an otherwise final rating decision by a VA regional office.  See Disabled Am. Veterans v. Gober, 234 F.3d 682, 696-98 (Fed.Cir.2000).  For CUE to exist: (1) either the correct facts, as they were known at that time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the outcome would have been manifestly different if the error had not been made; and (3) the error was based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  In other words, the error must be of a type that is outcome-determinative, and subsequently developed evidence may not be considered in determining whether an error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).

The Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  CUE consists of "errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. at 313. "  It must always be remembered that [clear and unmistakable error] is a very specific and rare kind of error." Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  In short, a disagreement with how VA evaluated the facts is inadequate to raise the claim of clear and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Moreover, a failure on the part of the RO to fulfill its statutory duty to assist a veteran with the development of facts pertinent to a claim does not constitute CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 384 (1994). 

The record reflects that in May 1982, the Veteran filed a claim for service connection for Hodgkin's disease and its residuals due to exposure to herbicides.  By July 1982 rating decision, the RO denied service connection for Hodgkin's disease, to include as due to exposure to herbicides (Agent Orange).  By letter dated in August 1982, the Veteran was notified of this decision, but he did not appeal.  

By November 1994 rating decision, the RO granted service connection for Hodgkin's disease with splenectomy and liver function test abnormalities, and assigned a 30 percent rating, effective from February 3, 1994.  By June 2000 rating decision, the RO, assigned an effective date of January 14, 1994 (date of the  claim to reopen), for the grant of service connection for Hodgkin's disease.  No appeal was pefected from this decision.

After reviewing the record, the Board finds that the Veteran's first CUE allegation is not sustainable and, ultimately, reflects a disagreement as to how the facts were weighed in July 1982.  In that regard, the Board notes that the Veteran's claim for service connection for Hodgkin's disease was denied in the July 1982 rating decision based on a finding that although his exposure to herbicides was conceded and a history of a diagnosis of Hodgkin's disease was noted, service medical records were negative for any complaint of, treatment for, or diagnosis of Hodgkin's disease, and there was no causal relationship yet established between herbicide exposure and any condition now diagnosed.  The Veteran claims that statements from VA physicians dated in March and April 1982 (regarding the Veteran's Hodgkin's disease being possibly related to exposure to Agent Orange) must not have been considered by the RO in the July 1982 rating decision because of the August 1982 notice letter from the RO notified the Veteran that the "best evidence to submit would be statements from physicians".  The Board finds that although the July 1982 rating decision does not expressly identify this medical evidence, a rating decision prior to 1990 was not required to "to recite the evidence considered."  Crippen v. Brown, 9 Vet. App. 412, 422 (1996).  In fact, "absent specific evidence indicating otherwise, all evidence contained in the record at the time of the RO's determination of the service connection must be presumed to have been reviewed by VA, and no further proof of such review is needed."  Gonzales v. West, 218 F.3d 1378, 1381 (2000).  Accordingly, in order to sustain a CUE motion, "it [must] be clear from the face of the RO decision that a particular piece of highly probative evidence had not been considered in the RO's adjudication of the case."  Crippen, 9 Vet. App at 422.  Here, it is not clear that "the correct facts" were not before the RO in July 1982.  The RO is presumed to have considered all the evidence.  Further, the July 1982 rating decision's summary of the facts is entirely consistent with the facts known at the time given that the RO did note that there was "no causal relationship yet established between herbicide exposure and any condition now diagnosed", which was consistent with the record at that time which merely showed a "possible" relationship between Hodgkin's disease and Agent Orange exposure.  Therefore, when presuming that the RO considered all evidence of record, it is not clear and unmistakable that the correct facts were not before the adjudicators in July 1982. 

Notwithstanding this finding, it is also not clear that the result would have been manifestly different if those facts were expressly identified in the July 1982 rating decision.  In all material respects, the law in effect at the time of the July 1982 rating decision, was the same as it is today in that service connection for Hodgkin's disease was granted only if it were manifested in service or to a compensable degree within one year of discharge.  See 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1982).  Further, the evidence of record in July 1982 did not undebatably establish a direct, presumptive, or any other theory of entitlement.  Although a VA physician opined that the Veteran's Hodgkin's disease was possibly related to Agent Orange, such opinion was not definitive on this matter, and was at best equivocal.  Bloom v. West, 12 Vet.App. 185, 187 (1999) (use of the term "could" without other rationale or supporting data is too speculative to support award of benefits); see also Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992) (finding medical examiner's use of terms "may or may not be related" too speculative to establish medical nexus). For these reasons, the Board finds that it is not clear that the correct facts, as known at the time, were not before the VA adjudicators in July 1982, or that the statutory and regulatory provisions extant at the time were incorrectly applied.  Although the Veteran presents a reasonable disagreement as to the outcome of the claim in July 1982, his challenge does not arise to the level of CUE.  Rather, he is ultimately disagreeing with the medical and legal judgment of the RO adjudicator(s) that decided the claim at that time.  

Turning to  the Veteran's other arguments, that the RO's letter dated in August 1982, notifying him that the claim for service connection for Hodgkin's disease was denied did not notify him of his procedural and appellate rights, and did not notify him that if the July 1982 rating decision was not appealed within a year it would become final, the Board finds these arguments similarly without merit.1  The Board notes that at the bottom of the August 1982 letter there was a notation of "Enclosure VA Form 1-4107", which provides notice of procedural and appellate rights.  There is no indication that the Veteran did not receive the August 1982 letter.  To the extent that the Veteran contends that he was not notified of his appeal rights, the Court has applied a presumption of regularity to all manner of VA processes and procedures.  See Woods v. Gober, 14 Vet. App. 214, 220 (2000).  Clear evidence is required to rebut the presumption of regularity.  See id.; see also Mindenhall v. Brown, 7 Vet. App. 271   (1994).  In this case, the Veteran has not provided any evidence other than his unsubstantiated reports that he was not notified of his appeal rights.  In light of the letter clearly indicating that VA Form 1-4107 was enclosed and the presumption of regularity, the Board concludes that the Veteran was notified of his right to appeal.  Moreover, in 1982, the regulations provided that failure of the agency of original jurisdiction to provide proper notice of the right to appeal and the time limit did not extend the applicable period for taking action by the claimant. 38 C.F.R. § 19.110 (1982). Accordingly, even if notice was not enclosed with the letter as indicated and presumed based on the presumption of regularity, the 1982 decision still became final. 

Accordingly, with regard to the CUE allegations, the Board concludes that the correct facts, as known at the time, were before VA adjudicators at the time of the July 1982 rating decision and that the statutory and regulatory provisions extant at the time were correctly applied.  There was no error which was undebatable and of the sort which, had it not been made, would have manifestly changed the outcome in July 1982.  Thus, revision of the July 1982 rating decision on the grounds of CUE is not warranted.   

ORDER

A July 1982 RO rating decision, which denied service connection for Hodgkin's disease, did not contain CUE, and the appeal is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


